Citation Nr: 1021862	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for cystic fibrosis in 
the breast.  

3.  Entitlement to a separate initial evaluation for 
bilateral radiculopathy of the upper extremities, secondary 
to chronic cervical strain.  

4.  Entitlement to an initial compensable evaluation of 
chronic sinusitis. 

5.  Entitlement to an increased rating for status post left 
tympanic membrane operation, history of otitis media (claimed 
as cholesteatoma), currently rated as 0 percent disabling.  

6.  Entitlement to a separate compensable evaluation for a 
left ear hearing loss disability, secondary to status post 
left tympanic membrane operation, history of otitis media 
(claimed as cholesteatoma).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1972 to June 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issue of entitlement to service connection for cystic 
fibrosis in the breast is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability was not manifest in service 
and is not attributable to service.  

2.  Bilateral radiculopathy of the upper extremities is 
manifested by complaints of numbness.  

3.  Sinusitis is manifested by headaches and reports of use 
of antibiotics but with no periods of incapacitation.  

4.  Status post left tympanic membrane operation, history of 
otitis media (claimed as cholesteatoma) is manifested by ear 
infections and drainage.  

5.  Left ear hearing loss is manifested by an average decibel 
loss of 28 with a speech recognition score of 100 percent 
(Level I).  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a separate compensable evaluation for 
bilateral radiculopathy of the upper extremities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Note (1), 4.120, 4.123, 4.124a (2009).

3.  The criteria for an evaluation higher than 10 percent 
disabling for sinusitis have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.97, Code 6512 (2009).

4.  The criteria for a 10 percent rating, but no higher, for 
status post left tympanic membrane operation, history of 
otitis media (claimed as cholesteatoma), have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2009).

5.  The criteria for a compensable rating for left ear 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in August 2006, July 2008, and November 2008.  The RO 
provided the appellant with notice with respect to the 
increased rating claim for status post left tympanic membrane 
operation in July 2008, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2008 statement of 
the case, following the provision of notice.

Regarding the claims challenging the disability evaluation 
assigned for chronic sinusitis and radiculopathy of the 
bilateral upper extremities following the grant of service 
connection, in Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate and 
adequate examinations have been conducted for the rating 
claims.  The Board notes that the examinations were adequate.  
The examiners reviewed the history and established clinical 
findings.  The October 2006 VA audiologist also described the 
functional effects caused by the left ear hearing loss, per 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Moreover, the file contains VA and private treatment reports 
and there is no indication that there is any outstanding 
evidence with respect to the claims.  

The Board acknowledges that the appellant has not been 
afforded a VA examination in relation to her claim for 
entitlement to service connection for a left shoulder 
disability.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a left shoulder 
disability attributable to service.  In reaching this 
conclusion, the appellant's own lay statements were 
considered, but as will be explained in the body of this 
decision, such statements do not credibly establish a left 
shoulder disability attributable to service such as to 
require an examination, even under the low threshold of 
McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claims. 

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as arthritis, may be service connected 
if increased or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the appellant has not asserted that her 
disability is the result of combat.  As such, the provisions 
of 38 U.S.C.A. § 1154 (West 2002) are not for application.  

Entitlement to service connection for a left shoulder 
disability  

The appellant has appealed the denial of service connection 
for a left shoulder disability.  She states that she had 
bilateral shoulder problems in service which continued to the 
present and that she has current bilateral shoulder pain.

Service treatment records show the Veteran had a long history 
of left arm pain reported in October 1981.  An April 1983 
examination revealed that the upper extremities were reported 
normal.  The appellant denied painful or trick shoulder or 
elbow at that time.  At separation in April 1984, the upper 
extremities were reported normal and the appellant again 
denied painful or trick shoulder or elbow.

After service, a November 1993 military hospital physical 
therapy record notes full range of motion in the left 
shoulder.  However, the Veteran reported pain in all motions 
and there were palpable spasms in the upper and mid trapezius 
muscles.  The assessment was stress/posture related 
dysfunction.

An October 2006 general VA examination report notes full 
range of motion in the shoulders without pain.

In March 2008, a VA examination report revealed the left 
shoulder range of motion was 170 degrees of forward flexion, 
170 degrees of abduction, 85 degrees of external rotation, 
and 85 degrees of internal rotation.  Such results show 
slight limitation of motion.  Normal range of motion of the 
shoulder is 180 degrees of forward flexion, 180 degrees of 
abduction, and 90 degrees of external and internal rotation.  
See 38 C.F.R. § 4.71a, Plate I. 

Based upon review of the evidence of record, the Board finds 
that service connection for a left shoulder disability is not 
warranted.  The Board is presented with the appellant's lay 
statements regarding onset and continuity.  To the extent 
that the appellant attributes her current left shoulder 
disability to service, the Board notes that the appellant's 
assertions of continuity are not credible.  In this regard, 
the Board notes that the appellant has provided conflicting 
statements.  The appellant has reported bilateral shoulder 
problems in service which continued to the present.  However, 
in the April 1983 examination and during the separation 
examination in April 1984, the appellant denied painful or 
trick shoulder or elbow.  The examinations also revealed 
normal upper extremities.  The Board recognizes that the 
appellant complained of right shoulder pain and left arm pain 
in service.  However, there are no complaints, diagnoses or 
treatment for the left shoulder in service.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
Here, we find the appellant's assertions that her left 
shoulder disability is related to service to be less 
persuasive than the normal findings during service and her 
denial of pertinent history at separation.  

Thus, there is no probative evidence of any in-service 
incurrence of a left shoulder disability.

Additionally, there is no probative evidence of continuity of 
symptomatology of any left shoulder impairment from service 
or during the more than 9 years before complaints of pain and 
spasm in the trapezius muscles were reported in 1993.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

While the evidence of record shows that the appellant has 
current impairment in the left shoulder including pain, 
spasms, and limitation of motion, the Board finds that the 
most probative evidence shows that the appellant's current 
impairment is not attributable to service.  The preponderance 
of the evidence is against the claim for service connection.  
Accordingly, service connection for a left shoulder 
disability is denied.  





Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disabilities have not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

Entitlement to a separate evaluation for bilateral 
radiculopathy of the upper extremities 

The appellant has appealed the denial of a separate 
evaluation for bilateral radiculopathy of the upper 
extremities.  After review of the evidence, the Board finds 
against the appellant's claim. 

The appellant is service connected for chronic cervical 
strain with radiculopathy bilateral upper extremities.  The 
appellant's cervical spine disability has been rated under 
the general rating formula for diseases and injuries of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 
this rating, Note (1) instructs that a rating for the spine 
should include consideration of separate ratings for any 
objective neurologic abnormalities associated with the spine, 
including, but not limited to, bowel or bladder impairment, 
under an appropriate diagnostic code.  

For claims in which symptoms of a neurologic defect have been 
claimed or found, 38 C.F.R. § 4.120 dictates that 
neurological conditions and convulsive disorders are to be 
rated in proportion to the impairment of motor, sensory or 
mental function.  38 C.F.R. § 4.120 (2009).  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, or severe incomplete paralysis, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123; 38 C.F.R. § 4.124.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the appellant argues that the RO failed to apply the 
provisions of 38 C.F.R. § 4.71a.  We disagree.  The RO 
adequately considered the appellant's neurological 
impairments which have resulted from her cervical spine 
disability.  This is evident in the noncompensable evaluation 
assigned for the appellant's bilateral upper extremity 
neurologic complaints.  However, the Board notes that a 
compensable evaluation for bilateral upper extremity 
radiculopathy has not been established and therefore the 
appellant's disability has been properly rated as 
noncompensable.  

In the October 2006 VA compensation and pension examination, 
the appellant reported numbness in her arms.  She reported 
that this occurred a little.  It was noted that she had more 
pain on a daily basis in her upper arms from her inner upper 
arm to her ulnar nerve area.  Bilateral upper extremity 
radiculopathy due to chronic cervical strain was diagnosed.  
Examination of the upper extremities revealed muscle bulk and 
tone was normal.  Deep tendon reflexes were physiologic.  
Sensation was normal to light touch and pressure.  Grip 
strength was normal.  There was also full range of motion of 
the shoulders, elbows, wrists and fingers without pain.  

A March 2008 VA examination report notes motor strength in 
the upper extremities was 5/5 with pulses of 2+ in the 
radius, and with normal tone and bulk.  Sensation was intact.

While the evidence demonstrates complaints of numbness, it 
does not demonstrate significant upper extremity neurological 
impairment resulting therefrom.  Even though the neurological 
impairment regulations state that with only sensory 
impairment, the rating should be at least for mild incomplete 
paralysis, sensation was normal to light touch and pressure 
on examination in October 2006.  The Veteran genuinely 
believes that a compensable evaluation for her radiculopathy 
in the bilateral upper extremity is warranted.  Her factual 
recitation as to her symptoms is accepted as true.  While the 
appellant is competent to report her symptoms, such as 
numbness, the objective findings regarding strength, 
sensation, and even reflexes are largely normal.  The Board 
concludes that the findings of skilled professionals are more 
probative than the appellant's lay statements and a separate 
compensable evaluation for bilateral upper extremity 
radiculopathy is not warranted.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In reaching this determination, the Board has considered the 
guidance established in section 4.120, 4.123 and 4.124.  
However, when rated by analogy, a separate compensable 
evaluation is not warranted.  Accordingly, the claim is 
denied.  

Evaluation of chronic sinusitis 

The appellant has appealed the denial of a higher evaluation 
for chronic sinusitis.  She contends that her treatment 
records should show that she has multiple sinus infections 
each year.  The appellant's disability is rated as 0 percent 
disabling under 38 C.F.R. § 4.97, DC 6512.  

DC 6512, the General Rating Formula for Sinusitis (DC 6510-
6514), provides for a noncompensable rating for sinusitis 
detected on X-ray only.  A 10 percent evaluation is provided 
for one or two incapacitation episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
provided for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is provided for radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
note following the criteria states that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The evidence shows that the appellant was diagnosed with 
sinusitis in February 1978.  Sinus problems were noted in May 
1980 and recurrent sinusitis was noted later that month.  X-
rays in January 1981 revealed a thickening of both max sinus 
mucosa.  In March 1981, sinus congestion, headaches and sore 
throat were noted.  There was also a notation of sinusitis, 
free of palpable pain.  In May 1982, the appellant complained 
of sinus headaches and congestion of a two day duration.  

In the October 2006 VA compensation and pension examination, 
the appellant reported that she believed that her sinus 
infections began around 1973.  She reported they affected her 
frontal and maxillary areas.  The appellant reported that she 
had been on multiple courses of antibiotics for 10 to 14 days 
courses.  It was noted that she did not have any recent 
infections.  Examination revealed the sinuses were nontender.  
There was nasal quality to the voice and no nasal discharge 
nor polyps noted in the nose.  X-ray examination showed mild 
maxillary sinusitis.  The diagnosis was chronic sinusitis 
with acute right maxillary sinusitis.

Via various statements the appellant has reported multiple 
sinus infections each year.  She has related that she has 
sinus and ear infections simultaneously and that the co-
infection is treated with antibiotics.  

Having reviewed the record pertaining to this disability, the 
Board has determined that the criteria for a higher 
evaluation have not been met.  In this regard, it is noted 
that a higher evaluation for sinusitis requires one or two 
incapacitation episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Here, the evidence demonstrates that 
the appellant does not meet the criteria for a higher 
evaluation.  Although the appellant has reported having sinus 
infections several times a year with antibiotic treatment, 
the appellant has not reported and there is not showing of 
her having any periods of incapacitation, i.e. episodes of 
sinusitis requiring bed rest and treatment by a physician.  
Furthermore, the Board notes that there is no showing of 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  At most headaches have been 
associated with the appellant's sinusitis, there has been no 
showing of pain and purulent discharge or crusting associated 
with the sinusitis.   

As such, the Board finds that the appellant's symptoms are 
adequately addressed by the current 0 percent evaluation.  
The Board notes that the appellant is competent to report 
that her disability is worse than evaluated.  We also find 
her credible in this regard.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 0 percent disabling is not for 
application.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Accordingly, for the reasons provided above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for a higher evaluation for sinusitis.  

Entitlement to an increased rating for status post left 
tympanic membrane operation, history of otitis media 

The appellant has appealed the denial of an increased rating 
for status post left tympanic membrane operation, history of 
otitis media.  The appellant's disability is rated 
noncompensable under 38 C.F.R. § 4.87, DC 6200.  Under 
Diagnostic Code 6200, the maximum schedular rating is 10 
percent for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration or with 
aural polyps.  Complications to include hearing impairment, 
labyrinthitis, tinnitus, facial nerve paralysis, and bone 
loss of skull, are to be rated separately.  Under 38 C.F.R. § 
4.87, Diagnostic Code 6201, chronic nonsuppurative otitis 
media with effusion (serous otitis media) is rated based on 
hearing impairment.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Post service treatment records reveal that left tympanic 
membrane mild serous drainage was noted in March 2005.  In 
April 2005, it was noted that there was congestion of the 
left tympanic membrane.  A separate April 2005 private 
treatment record notes that there may be a little fluid in 
the left middle ear.  Chronic otitis media and chronic 
eustachain tube dysfunction with many surgeries on her ears 
for eardrum repair and ossicular reconstruction was 
diagnosed.  A June 2005 treatment record notes left ear ache 
with whitish discharge.  An April 2006 record notes left ear 
pain with no discharge.

In an October 2006 VA compensation and pension examination, 
it was noted that the appellant had motion 
sensitivity/cholesteatoma in service but it was removed.  
Cholesteatoma no longer exists was noted.  Examination 
revealed the left tympanic membrane was distorted due to 
multiple tympanoplasties.  No open tympanic membrane 
perforation was visible to the examiner and there was no 
discharge present in the canals.  Left ear cholesteatoma 
surgically excised was diagnosed.  Via various statements the 
appellant has stated that she has had many ear infections 
which led to drainage on average of six times per year.  She 
related that at times this drainage and the resulting hole 
could take up to three months to heal.  She further related 
that she is required to take antibiotics multiple times each 
year for extended periods of time as a direct result of her 
ear infections. 

In light of the evidence presented, the Board finds that 
there is evidence of left ear infections with drainage.  The 
Board notes that membrane mild serous drainage was noted in 
March 2005 and in April 2005 it was noted that there may be a 
little fluid in the left middle ear.  Although the VA 
examination in October 2006 revealed no discharge present in 
the canal, the appellant has reported having ear infections 
which led to drainage on average of six times per year.  The 
Board finds that statements of the appellant credible.  While 
the drainage was not identified as suppurative, under 38 
C.F.R. § 4.7, the ear infections with drainage more nearly 
approximate chronic otitis media with suppuration and the 
criteria for a 10 percent rating.  As such, the Board finds 
that the maximum schedular rating under Diagnostic Code 6200 
are met. 

The Board observes that the appellant has already been 
awarded separate ratings for vertigo and tinnitus.  These 
issues are not on appeal.  The appellant is also in receipt 
of a separate rating for a left hearing loss disability.  
However, this is addressed separately below.  

As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
regardless of whether they have been raised by the appellant.  
In this case, the Board finds no provision upon which to 
assign a rating higher than 10 percent disabling for status 
post left tympanic membrane operation, history of otitis 
media.


Entitlement to an increased rating for a left ear hearing 
loss disability 

The appellant was awarded a separate noncompensable 
evaluation for left ear hearing loss associated with her 
service-connected left tympanic membrane disorder.  She 
asserts that she is entitled to a compensable rating for left 
ear hearing loss.  The appellant's service-connected left ear 
hearing loss disability has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

On the October 2006 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
35
15
25
35
28

Speech audiometry revealed speech recognition ability of 100 
percent in left ear.  The diagnosis was mild conductive 
hearing loss.

The October 2006 audiological evaluation revealed an average 
left ear pure tone decibel loss of 28 with speech recognition 
of 100 percent.  This corresponds to a numeric designation of 
Level I hearing in the left ear.  38 C.F.R. § 4.87, Table VI 
(2009).  Because right ear hearing loss is not service 
connected, a Level I hearing loss is assigned.  38 C.F.R. 
§ 4.85(f).  These combined numeric designations result in a 
rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Table VII (2009).  

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007). The examination 
report noted that the Veteran had a history of multiple ear 
surgeries, that her chief complaints were vertigo, tinnitus, 
and cholesteatoma, and that the situation of greatest 
difficulty involved background noise.

As shown above, at most, the audiometric examinations support 
a 0 percent rating for left ear hearing loss disability.  
Although the appellant asserts that her hearing loss is worse 
than evaluated, the medical evidence prepared by a skilled 
neutral professional is more probative.  The Board notes that 
the appellant's assertions that her hearing has deteriorated 
are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, in determining the actual degree of 
disability, the examination findings are more probative of 
the degree of impairment.  The Board is also mindful that the 
appellant has related that the use of prosthetic implant in 
her left ear should be taken into consideration when 
evaluating her left ear hearing loss disability.  However, in 
this case, the numeric designations produce a 0 percent 
disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 
6100.  Also, functional impairment was taken into account by 
the VA audiologist pursuant to Martinak, 21 Vet. App. at 455, 
but the diagnosis remained mild conductive hearing loss.  
Accordingly, the 0 percent rating presently assigned 
accurately reflects the degree of the appellant's service-
connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. Part 4, § 4.85, Diagnostic Code 6100.  

Furthermore, the Board notes that the appellant does not have 
an exceptional pattern of hearing as defined by 38 C.F.R. 
§ 4.86 given that the results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.  The results also fail to 
show that the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Based 
on the foregoing, the claim for a compensable rating for left 
ear hearing loss disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Staged ratings

The impairment associated with the status post left tympanic 
membrane operation with hearing loss, chronic sinusitis, and 
radiculopathy of the upper extremities has been relatively 
stable throughout the appeals period, or at least has never 
been worse than what is warranted for the ratings assigned.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

TDIU

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 
Vet. App. 447 (2009) also has been considered. A February 
2007 VA medical record notes that the Veteran has been a 
budget analysis at Travis Air Force Base since March 2006.  
As the issue of unemployability has not been raised by the 
record, any inferred TDIU claim is inapplicable in this case.

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the impairment associated with the status post left 
tympanic membrane operation with history of otitis media, 
left ear hearing loss, radiculopathy of the upper 
extremities, and chronic sinusitis is adequately considered 
by the diagnostic codes applied.  A rating in excess of that 
assigned is provided for certain manifestations of the 
service-connected disorders but the medical evidence reflects 
that those manifestations are not present in this case for 
the time period at issue. Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's disabilities.  As the Veteran's disabilities 
do not present an exceptional or unusual disability picture, 
the Board does not need to consider whether the disability 
picture exhibits other factors such as marked interference 
with employment or frequent periods of hospitalization.  See 
Thun, 22 Vet. App. at 115-116.  Nonetheless, the Board finds 
that the record reflects that the appellant has not required 
frequent periods of hospitalization for her disabilities and 
there is no reason to believe that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the schedular criteria.  Therefore, referral 
of the case for extra-schedular consideration is not in 
order.  


ORDER

Service connection for a left shoulder disability is denied.  

A separate compensable evaluation for bilateral radiculopathy 
of the upper extremities is denied.  

An evaluation higher than 0 percent disabling for sinusitis 
is denied.

A 10 percent rating, but no higher, for status post left 
tympanic membrane operation, history of otitis media (claimed 
as cholesteatoma), is granted subject to the law and 
regulations governing the payment of monetary awards.

A rating higher than 0 percent disabling for left ear hearing 
loss disability is denied.  


REMAND

The appellant has appealed the denial of service connection 
for cystic fibrosis in the breast.  Service treatment records 
show that there was an impression of fibrocystic breast 
disease in December 1981.  In September 1983, the appellant 
reported a history of cystic fibrosis on breasts, 18 months.  
At separation in April 1984, the appellant reported cystic 
fibrosis in breasts, 1982.  An impression of essentially 
normal breasts was noted in March 1986.  X-rays in April 2006 
revealed the breast had heterogeneously dense fibroglandular 
tissue without dominant mass lesion, skin thickening, 
architectural distort tion, or malignant calcification.  
There was an impression of negative mammogram for malignancy.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

Here, the Board concludes that it must remand the issue of 
entitlement to service connection for cystic fibrosis in the 
breast so that a VA medical examination and opinion can be 
obtained to determine if the appellant has cystic fibrosis in 
the breast or residuals thereof attributable to service.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of cystic fibrosis in the breast.  
The examiner should review the in service 
treatment for cystic fibrosis in the 
breast and should address whether there 
are any current residuals.  The claims 
folder should be made available to the 
examiner for review.  If a disability is 
found, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present disability is attributable to 
service to include the in service 
manifestations.  If there is no 
relationship between the current 
disability and the in service 
manifestations, that fact must be noted in 
the report.  A discussion of the complete 
rationale for all opinions expressed 
should be included in the examination 
report.

If an examiner states that s/he cannot 
provide an opinion without resort to mere 
speculation, the opinion has no value 
UNLESS the examiner explains why s/he 
cannot make the decision even after review 
of the record and consideration of all 
available information.  Jones v. Shinseki, 
23 Vet. App. 281 (2010).

2.  Thereafter, any additional development 
should be accomplished.  If the benefit 
sought on appeal remains denied, issue the 
Veteran and her representative a 
supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


